﻿	1. Our congratulations also go to the Secretary-General. We congratulate him every year, not as a ritual or convention, but because of our appreciation of his faith in the role of the United Nations and his determination to translate that faith into the fulfilment of the purposes for which the Organization was created.
 	2. We welcome Solomon Islands to this family of nations. The membership of our Organization continues to grow as more and more countries regain their freedom and independence. New systems of relationships develop as erstwhile colonial peoples sit side by side with their former colonial masters, when kingdoms have given way to republics, democracies, dictatorships and other forms of government.
3. Developing countries continue to express grave impatience at the slowness, or seeming reluctance, of industrial countries to implement decisions aimed at the establishment of a new and just world economic order. Many conferences have been held, the need for change has been acknowledged, targets have been identified, but strategies have been confused in a welter of definitions and procedural arguments. Meanwhile the problem remains, and the terms of trade continue to deteriorate, to the detriment of the economies of developing countries.
4. Developing countries continue to express grave. impatience
at the slowness, or seeming reluctance, of industrial
countries to implement decisions aimed at the establishment
of a new and just world economic order. Many
conferences have been held, the need for change has been
acknowledged, targets have been identified, but strategies
have been confused in a welter of definitions and procedural arguments. Meanwhile the problem remains, and
the terms of trade continue to deteriorate, to the detriment
of the economies of developing countries.
5.	We in Botswana welcomed the creation of the Committee Established under General Assembly Resolution 32/174, which is widely known as the Committee of the Whole and is charged with the responsibility of monitoring the implementation of decisions and agreements, as well as such other duties as are spelled out in paragraph 4 of General Assembly resolution 32/174, It is, for us, a matter of regret that the Committee's work has been hampered by differences in the understanding and interpretation of the manner in which it should execute its mandate. It is our hope that agreement will be reached soon on this issue.
6.	At the thirty-second regular session of the General Assembly, my delegation expressed its cautious appreciation of the agreement in principle to establish a common fund that would Lunch the Integrated Programme for Commodities. Further negotiations had to be undertaken in November last. We are concerned that these have not yet been satisfactorily concluded; for, even acknowledging the complexity of economic issues, the habitual tardiness with which economic matters of vital concern to developing countries are treated is, in effect, tantamount to callous indifference on the part of the developed world to the plight of the developing. We are, however, hopeful that the slowly emerging convergence of views on some issues will ultimately lead to the establishment of the fund.
7.	The second decade of the International Development Strategy [resolution 2626 (XXV)] is drawing to a close. With a few exceptions, developed countries have failed to honour their pledges within the period set; some have even declared the reduced target of 0.7 per cent of gross domestic product too steep, unattainable and therefore unrealistic. Since my country is a beneficiary, and since the contributions are voluntary and humanitarian rather than obligatory we can only implore, exhort and urge those countries, which have not already done so to respect themselves and protect their national honour and dignity by providing increased official development aid to the level of the target set for the Second United Nations Development Decade.

8.	We welcome the special session of the General Assembly set for 1980 and the possibility of even a third decade of the International Development Strategy. It is the hope of all of us that the special session will be, not another occasion for the identification of problems and the determination of targets, but a formal session for the implementation of strategies worked out in the intervening years.
9.	In the short term the hardships of developing countries—in particular, the least developed among them— deserve special mention and therefore recognition. Because of their underdevelopment, coupled with imported inflation, they rely on assistance from developed countries. Loans on hard terms can only kill their credit-worthiness and national pride because of their genuine inability to repay. Consideration should therefore be given to granting manageable amortization terms. In this connexion, my delegation pays a tribute to those countries, such as Canada, Sweden, the United Kingdom and Switzerland, which have converted their loans to the least developed of developing countries into grants, and welcomes the intention by some countries to dispense with the pernicious system of the tying of development assistance to purchases from the donor.
10.	The United Nations Conference on Technical Cooperation Among Developing Countries, held in Buenos Aires in August and September, has provided this Organization with a Plan of Action  Which my delegation hopes the Assembly will adopt; for, by adopting it, the international community will be enabling the developing countries to exploit the mutual advantages of co-operation and complementarity among themselves on the basis of equality and of respect for their national sovereignty.
11.	Looking at the agenda of the current session of the General Assembly, one still sees old and familiar topics which have been before us for the past many years. The international community has adopted many resolutions about them, but the problems remain. In the Middle East, Israel continues to occupy Arab lands and to defy Security Council resolution 242 (1967), which urged it to withdraw from occupied territories. My delegation welcomes all the efforts which are being made in the search for ways of resolving the problem We shall continue to be guided by the common desire and common resolve to secure for the region a comprehensive settlement that will include the restoration to the Arab and Palestinian people of their land and property.
12.	My delegation is not at this stage in a position to express public support for or condemnation of the Camp David peace agreements.  Success will depend on the renunciation by Israel of any claim to any part of Arab land and its full co-operation in its return-all this counterpoised by guarantees of secure and recognized boundaries for each State in the area, and respect for its independence and sovereignty. We urge our Arab friends to adopt a united and constructive approach to this complex situation. We urge the international community to make it clear to Israel that no durable peace is possible without the direct involvement of the Palestine Liberation Organization in the search for it.
13.	My delegation regrets that no progress has been made towards finding a lasting solution regarding the restoration
of the unity of Cyprus. We welcome the Secretary-General's continued interest in the subject. We reaffirm our solidarity with the people of Cyprus and support the call for the urgent implementation of General Assembly resolution 3212 (XXIX) and Security Council resolution 365 (1974).
14.	Events in Africa in the past year aroused the chagrin of the world. Conflict situations developed between brothers in almost every region of the continent. Words assumed new meanings in support of ideologies and hegemonism, and we began too readily to refer to ourselves, or to others, as progressive or reactionary, radical or anti-revolutionary, or as stooges for one super-Power or another. To outstanding problems, such as the question of the Western Sahara and the tragedy in the Horn of Africa, have been added in the past few months the invasion of the Shaba province of Zaire, the invasion of Angola and Zambia by the security forces of racist South Africa, the violation of the territorial integrity of Mozambique, and acts of aggression against Botswana by the security forces of rebel Rhodesia. That, in the view of my delegation, raises the entire question of the security of African States and of intervention in African conflicts by extraterritorial forces.
15.	My country fully accepts the responsibility of every State for the security of its nationals. We concede that no State other than the State concerned can accurately assess - the danger to itself of external aggression and the capability of its defence system to repel it. For this reason my country has always refrained from precipitate adverse comment on extraterritorial military assistance required by African countries. It is our view that the first call for assistance should be made on African States themselves or on the Organization of African Unity [OAU] and that only when this fails because of tardiness or reluctance on the part of Africa should an African country seek assistance elsewhere.
16.	But we are fearful when local conflicts within and among African nations are fanned by external support. The fanning of local conflicts by extracontinental States is a new form of imperialism-not perhaps the classical type, which acquired territories and hoisted flags for the motherland, but that which seeks political control in the name of ideological loyalty. We in Botswana are proud to have won our independence from the territorial control of a colonial Power and we therefore view with suspicion and disfavour the use of military assistance given by any quarter as 'an instrument of ideological recolonization.
17.	A year ago at this very rostrum  my delegation expressed its appreciation of and support for the role played by the contact group of five Western members of the Security Council on the question of the decolonization of Namibia. We did so fully cognizant of the fact that theirs was a voluntary act, neither sponsored nor financed by any of the competent organs of the United Nations system; we did so sensitive to and aware of the existence of bodies such as the United Nations Council for Namibia, which had been officially created to deal specifically with the problem. The contact group discharged its undertaking so laudably that now the Security Council has adopted, by its resolution
435 (1978), the report of the Secretary-General based on the proposals of the contact group and submitted pursuant to paragraph 2 of Security Council resolution 431 (1978). Once again, therefore, my delegation wishes to express its appreciation to the contact group of the five Western members of the Security Council for having deployed efforts to reaffirm the dignity of negotiation, rather than confrontation, as an effective tool in international diplomacy.
18.	It should be a matter of grave concern to this Organization if, by its unilateral decision to proceed to elections, South Africa should create the impression that negotiations are a sign of weakness.
19.	It must be stressed that, however commendable the efforts of the contact group, there would have been no progress had it not been for the constructive flexibility of the South West Africa People's Organization [SWAPO] during the long negotiations. My delegation therefore wishes to congratulate SWAPO on all this and also on its statesmanship in pledging to the world that, given guarantees of and optimum conditions for free and fair elections leading to genuine independence for Namibia, it would halt all hostilities. My country supports free and fair elections for Namibia, for it is not for us to choose a Government for the people of Namibia, but for the people of Namibia to choose their own Government for themselves. We dismiss the South African assertion that the purpose of the elections now is to establish who has the right to speak for the people of Namibia.
20.	We are opposed to allowing any contretemps or the use of any stratagems to lead to the holding of elections that would preclude the participation of other political parties in the country, the results of which would therefore be unacceptable to the international community. It would be not only self-defeating but also self-destructive for any party to come to power in such circumstances.
21„ The wrecking by South Africa of efforts to achieve a peaceful settlement poses great dangers for countries bordering on Namibia. This can only entail the escalation or' the fighting, with all its attendant suffering for the people of Namibia and the States in the region. Botswana therefore still urges the contact group of the five Western members of the Security Council to muster and mar shall all its negotiating ability in an endeavour to bring South Africa back to the path of peace and an internationally accented solution; for, while we concede that sanctions could lie made effective, given the collective will and concerted action, our sad experience in Zimbabwe has cast serious doubt on the efficacy of sanctions when these are weighed against mercantile and economic considerations. We condemn South Africa's unilateral decision to proceed with elections in the Territory, but we take note of its declaration that the door to further negotiations is not completely shut.
22. My delegation supports the Secretary-General's report and, for its part, Botswana, as a member of the QAU and the United Nations and as a neighbouring, front-line State, is willing not only to consider favourably the secondment of experienced personnel from its own public service to serve in the civilian component of the United Nations Transition Assistance Group but to pledge its co-operation in ensuring that no act or acts inimical to the effective implementation of the proposals for a settlement of the Namibian situation will be permitted from its territory. We look forward to the independence of Namibia and the emergence of a friendly neighbour.
23.	The question of Zimbabwe is no less with us than that of Namibia. The tragedy of it all is that we are ho closer to the solution than when we met for the thirty-second regular session. In some ways we have even lost ground. The Anglo-American proposals  which we brandished then, hoping that they would be acceptable to all parties to the dispute as a basis for negotiations leading to peaceful transition to majority rule and independence, have been trampled underfoot and described variously as unrealistic or dead and buried. In the view of my delegation those proposals have yet to be explored.
24.	In the period under review Ian Smith and some nationalist leaders, not for lack of advice, have hoodwinked themselves into believing that with the formation of the so-called transitional government the freedom fighters would desert the Patriotic Front, lay down their arms and stop the war of liberation. Having so convinced themselves, they spurned the agreement by the Patriotic Front to attend a round-table conference. They have now been disillusioned as the value of their presumptions has depreciated, but to date they have lacked the courage to concede their mistake and consider other alternatives. They hoped to win international recognition through what they described as "free and fair" elections: free and fair, in a country where the security situation is deteriorating every day; free and fair, where supporters of the Patriotic Front are harassed and imprisoned and many have fled the country; free and fair, when the question as seen by political observers is no longer how one will be voting but which one will be seen to vote. They hoped to win international recognition and secure the lifting of sanctions and the ultimate capitulation of the Patriotic Front, yet we must advise them that without the involvement of the Patriotic Front no settlement in Zimbabwe will endure.
25.	Botswana continues to seek a negotiated solution and to support the call for a round-table conference of all parties as soon as possible. We therefore appeal to the internal settlement group to show courage, to come forward and to meet with the Patriotic Front group in order together to seek a new modus operandi that may lead to peace and the participation of all parties in the building of the nation. We appeal to those in America and elsewhere who have given support to the internal settlement group to encourage them to meet the other parties. We appeal to the Patriotic Front group also to take a positive role in constructing the bases for national cohesion. Finally, we appeal to the international community to give unified support to such a meeting.
26.	The acceptance of majority rule in Zimbabwe would not have posed problems for the international community had the racist minority regime in that Territory not drawn its inspiration from South Africa itself and benefited from the material assistance, support and tacit encouragement of that country. It is South Africa also that has hindered the decolonization of Namibia. In South Africa, racism and apartheid established by history have been entrenched in legislation. Whether by-design, strategy or accident, the international community has shown gross reluctance and unpreparedness to address itself vigorously and meaningfully to the problems of apartheid, racism and oppression. Resolutions are passed every year, but they have been of nuisance value only. In that country, the African has no stake in the government of his country; in fact, there is no sharing of power. In that country, Africans are relegated to undeveloped, impoverished and fragmented ethnic homelands and have had the citizenship of the bantustans forced on them.
27.	Africa has always urged South Africa to engage in a dialogue with the leaders of the people of that country, but South Africa has consistently refused. Only last month, opening the National Party's Transvaal Congress, the Minister of Plural Relations and Development ruled out the possibility of any negotiations with the black leaders outside the framework of the Government policy of apartheid.
28.	Among, the questions the international community should ask itself regarding South Africa are the following. How long must Africa and the world wait to see South Africa's friends taking in that country the steps they have taken in Namibia and Zimbabwe? Why does South Africa accept majority rule for a unitary Zimbabwe and a unitary Namibia but not for South Africa itself? Why the double standards?
29.	On this day of observance of the International Anti-Apartheid Year I declare once again Botswana's solidarity with the martyrs of South Africa, those who died in the struggle for liberation from apartheid and those who are languishing in the prisons of South Africa. We derive encouragement and confidence from the knowledge that the international community, by its observance of this year as International Anti-Apartheid Year, is signifying in no uncertain manner its solidarity with the people of South Africa in their quest for freedom and human dignity. We pay a tribute to those who have been honoured today for their work in the cause of freedom in South Africa. We praise the Special Committee against 4partheid for its work in making the observance of this International Anti-Apartheid Year the censor of our consciences—lest we forget.
30.	The road ahead will be long, steep and arduous. That, however, will not discourage those who are destined to travel it in search of human dignity. With its limited resources, Botswana will continue to provide asylum to victims of racism and oppression. We are fully aware that in playing that role we expose ourselves to wanton attacks. That will not deter us.
31.	We express our gratitude to those States Members of this Organization which have in the past assisted us and strengthened our resolve to discharge this our international responsibility.
32.	My country wishes no more and no less for the oppressed people of southern Africa than what the people of Botswana take for granted; freedom and justice for all.








